         Case
         Case 1:21-cv-02007-JGK
              1:21-cv-02007-JGK Document
                                Document 10
                                         11 Filed
                                            Filed 06/01/21
                                                  06/03/21 Page
                                                           Page 11 of
                                                                   of 11




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

BUSINESS CASUAL HOLDINGS, LLC,   )
a Delaware limited liability company,
                                 )
                                 )                Case No.: 1:21-cv-2007-JGK
       Plaintiff,                )
                                 )
               V.                )                PLAINTIFF'S APPLICATION FOR AN
                                 )                ORDER AUTHORIZING
TV-NOVOSTI, a Russian autonomous )                ALTERNATIVE SERVICE
non-profit organization,         )
                                 )
       Defendant.                )
_______________)


       Plaintiff Business Casual Holdings, LLC hereby seeks an order allowing alternative

service on Defendant TV-Novosti via email at Defendant's Email Address, atkaryaeva@rttv.ru,

and via service on Defendant's local counsel at Gottlieb Rackman & Reisman, P.C., 270

Madison Avenue, New York, New York 10016.

Dated: June 1, 2021                                       Respectfully submitted,



                                                   By:


                                                          43-10 rescent St. Ste. 1217
                                                          New York, New York 11101
                                                           (t) 646.450.3607
                                                          (e) ajd@hoganduff.com

                                                          Attorneys for Plaintiff Business
                                                          Casual Holdings, LLC
